United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                               _____________

                               No. 99-3739EM
                               _____________

Melvin Leroy Tyler; Darlene F.         *
Chambers; James W. Chambers; Neil      *
Schleeper; Bernard E. Bailey; Frank    *
Kevin Pool,                            *
                                       *
            Appellants,                * On Appeal from the United
                                       * States District Court
      v.                               * for the Eastern District
                                       * of Missouri.
Mel Carnahan; Jay Nixon; State of      *
Missouri; Denise Thomas; Stephan       * [To Be Published]
Hawke; Duane Benton; Troy Hyde;        *
Dora Schriro; and Cranston Mitchell,   *
Chairman of the Missouri Board of      *
Probation and Parole,                  *
                                       *
            Appellees.                 *
                                  ___________

                        Submitted: October 6, 2000
                            Filed: October 18, 2000
                                ___________

Before RICHARD S. ARNOLD, BEAM, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                          ___________

PER CURIAM.
       Missouri inmates Melvin Leroy Tyler, James Chambers, Neil Schleeper, Bernard
Bailey, and Frank Kevin Pool (the inmates), and Darlene Chambers, Chambers’s wife,
appeal the dismissal of their 42 U.S.C. § 1983 complaint. Appellants’ verified
complaint raised due process claims related to state post-conviction, parole, and
clemency procedures; challenged the constitutionality of federal and state statutory
provisions for collecting fees in prisoner lawsuits; and asserted civil rights claims
relating to privacy, property, access to the courts, and conditions of confinement.
Appellants additionally have raised several procedural issues on appeal.

       Appellants’ procedural issues and challenges to the constitutionality of the
federal and state filing-fee statutes are meritless; the due process claims fail; all but one
of the inmates’ conditions-of-confinement claims fail to state an Eighth Amendment
violation; and the claims against the judge and the prosecutor are either barred by
judicial and prosecutorial immunity, or fail to allege the violation of a constitutional
right. As to all of these claims, we affirm the decision of the District Court.

       We hold however, that Mr. Bailey stated a claim upon which relief may be
granted. Bailey alleged that defendant Dora Schriro, Director of the Missouri
Department of Corrections (DOC), through the DOC mental health program, forced
him to stay in a special-needs unit at the Potosi Correctional Center, and that when he
protested to her about his continued confinement he was “locked down” without
sunlight, recreation, or fresh air. He claimed that he was denied access to the prison
grievance system, forced to undergo involuntary medical treatment, and denied
consideration for community placement and parole because of his mental health
classification, and that when he wrote letters to Schriro’s office to protest his
confinement he was “terrorize[d]” further. He also claimed that Schriro was “fully
aware that [he was] being harassed . . . over his protest.” On the basis of these
allegations, we conclude that Bailey has stated a retaliation claim against Schriro. See
Cooper v. Schriro, 189 F.3d 781, 784 (8th Cir. 1999) (per curiam) (allegations that
prison officials shut off inmate’s water for five days and threatened inmate’s safety

                                             -2-
were sufficient to state a retaliation claim); Boyd v. Knox, 47 F.3d 966, 968 (8th Cir.
1995) (to be liable under § 1983, “supervisor must know about the conduct and
facilitate it, approve it, condone it, or turn a blind eye” to it (internal quotation and
citation omitted)); Madewell v. Roberts, 909 F.2d 1203, 1206 (8th Cir. 1990) (act in
retaliation for exercise of constitutionally protected right is actionable under § 1983
even if act would have been proper if taken for another reason).

        Accordingly, we affirm the judgment of the District Court as to all claims except
Bailey’s retaliation claim. We reverse with respect to the retaliation claim and remand
it to the District Court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-